      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 1 of 35



                      UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF TEXAS DIVISION
                            DEL RIO DIVISION

BERTHA ALICIA FERNANDEZ-LOPEZ,                  §
CARLOS ALFREDO RAMIREZ-                         §
FERNANDEZ, AND JESUS LAMBERTO                   §
RAMIREZ-LOPEZ,                                  §
                                                §
       Plaintiffs                               §
                                                §    CIVIL ACTION NO. ________________
V.                                              §    (JURY TRIAL DEMANDED)
                                                §
GILBERTO HERNANDEZ, EPIGMENIO                   §
RODRIGUEZ, EDWIN REYES,                         §
HERNANDEZ DEMOLITION &                          §
REMEDIATION, LLC, SLR LABOR                     §
WORKS, LLC, CHAMELEON                           §
LANDSCAPING AND IRRIGATION, INC.,               §
                                                §
       Defendants                               §
                                                §



                               ORIGINAL COMPLAINT

                                           I.

                            PRELIMINARY STATEMENT

       1.1     This is an action for damages and declaratory relief brought by Mexican

citizens who were solicited, recruited, and hired in Mexico for employment in the United

States by means of false pretenses, representations, or promises; who were unlawfully

ordered to pay kickbacks to their employer which were deducted from their paychecks

unlawfully lowering wages; who were compelled to work by means of threats and

unlawful confiscation of immigration documents, and whose admission into the United

States was procured through fraud in the H-2B Visa guest worker program.




                                           1
         Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 2 of 35



         1.2   Plaintiffs’ claims stem from Defendants’ employment practices during

2015 and 2016. Plaintiffs assert claims pursuant to the Racketeer Influenced and Corrupt

Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. In addition, Plaintiffs bring claims

pursuant to the Trafficking Victims Protection Reauthorization Act (“TVPRA”), 18

U.S.C. § 1589 et seq. Plaintiffs also bring state law claims for breach of contract and

fraud.


                                             II.


                                     JURISDICTION


         2.1   This Court has jurisdiction over the subject matter of this action under 28

U.S.C. § 1331 (federal question); 28 U.S.C. § 1337 (interstate commerce); 8 U.S.C. §

1329 (INA); 18 U.S.C. § 1595 (TVPRA); and 18 U.S.C. § 1964 (RICO).


         2.2   This Court also has supplemental jurisdiction over Plaintiffs’ state law

claims pursuant to 28 U.S.C. § 1367 because the claims are so related to the federal

claims that they form part of the same case or controversy.


         2.3   Declaratory relief is authorized pursuant to 28 U.S.C. §§ 2201 and 2202.


                                            III.


                                         VENUE


         3.1   Venue is proper in the Del Rio Division of the Western District of Texas

pursuant to 28 U.S.C. § 1391 and 18 U.S.C. § 1965 (RICO).


                                             2
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 3 of 35



                                           IV.


                                       PARTIES


Plaintiffs


         4.1   Plaintiffs Bertha Alicia Fernandez-Lopez, Carlos Alfredo Ramirez-

Fernandez, and Jesus Lamberto Ramirez-Lopez are three non-immigrant temporary H-2B

guest workers from Mexico who primarily read and speak Spanish.


         4.2   Plaintiffs were lawfully admitted to the United States from Mexico as

temporary guest workers using an H-2B Visa pursuant to 8 U.S.C. §

1101(a)(15)(H)(ii)(B).


Defendants


         4.3   Defendant Gilberto Hernandez is a natural person who resides in

Alabama. He is an organizer, member, and/or owner of Hernandez Demolition &

Remediation, LLC. He may be served with process at 19 Minor Hill Rd., Hartselle, AL

35640.


         4.4   Epigmenio Rodriguez is a natural person who resides in the United States

and/or Mexico. He conducts business under the name SLR Labor Works, LLC. He may

be served with process at 476 South Bibb Avenue #521, Eagle Pass, TX 78852.


         4.5   Edwin Reyes is a natural person who resides in Hyattsville, Maryland. He

may be served with process at 7742 Decatur Road, Hyattsville, MD 20784.


                                            3
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 4 of 35



       4.6     Hernandez Demolition & Remediation, LLC, is an Alabama Limited

Liability Company. It may be served with process by serving its registered agent, Zuleika

P. Hernandez, at 19 Minor Hill Rd., Hartselle, AL 35640.


       4.7     SLR Labor Works, LLC, is or was a Texas Limited Liability Company. It

may be served with process by serving registered agent Epigmenio Rodriguez at 476

South Bibb Avenue #521, Eagle Pass, TX 78852.


       4.8     Chameleon Landscaping and Irrigation, Inc., is or was a Maryland

Corporation. It may be served with process by serving its President, Edwin Reyes, at

7742 Decatur Road, Hyattsville, MD 20784.


                                            V.


                              FACTUAL ALLEGATIONS


Background on Relevant Guestworker Statutes


       5.1     The Immigration and Nationality Act establishes the program commonly

known as “H-2B,” which authorizes temporary visas for guest workers hired to perform

temporar labor or services in non-agriculture industries. See 8 U.S.C §

1101(a)(15)(H)(ii)(b).


       5.2     Employers file a document titled Application for Temporary Employment

Certification, Form ETA-9142B (“H-2B application”), with the Department of Labor

(“DOL”). See 20 C.F.R. § 655.15. An employer signs Form ETA-9142B, declaring

under “penalty of perjury” that “I have read and reviewed this application and that to the

                                             4
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 5 of 35



best of my knowledge the information contained therein is true and accurate,” and any

attempt “to aid, abet, or counsel” anyone in submitting any false information in this

application is a felony.


       5.3     The H-2B application must show that (1) there are not enough workers in

the U.S. that are qualified and available to perform the work offered; and (2) that the

employment of H-2B workers will not adversely affect the wages and working conditions

of U.S. workers. See 20 C.F.R. § 655.1(a).


       5.4     At the same time the H-2B application is submitted, the employer submits

a job order to the State Workforce Agency. See 20 C.F.R. § 655.16. The job order must

state certain facts pertaining to the offered employment, including but not limited to the

employer's name and contact information; the geographic area of intended employment

and where applicants will live while performing the work; any deductions the employer

intends to make from the worker’s paycheck which are not required by law; details on

how the worker will be reimbursed for transportation to the worksite if the worker

completes 50% of the contract; that the employer will pay for return transportation; that

the employer will reimburse the worker in the first workweek for all fees related to

obtaining a visa and border crossing. See 20 C.F.R. § 655.18(b).


       5.5     An employer can contract with a labor contractor to file the H-2B

application and conduct recruitment of workers; in this case the contractor and employer

become joint employers. However, an application submitted by joint employers must

clearly identify both employers by name and the worksite locations where workers will

perform labor. See 20 C.F.R. § 655.19(e)(2). Furthermore, each application can only

                                             5
        Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 6 of 35



seek workers in a single area of intended employment. 20 C.F.R. § 655.19(a). Each

employer that signs the application assumes responsibility for the accuracy of the

representations in the application and for the responsibilities of an employer. 20 C.F.R. §

655.19(d)(2).


        5.6     After the DOL approves the H-2B application and job order, and an

employer shows no U.S. workers are available to perform the work, the employer can file

Form I-129, Petition for Nonimmigrant Worker, with U.S. Citizenship and Immigration

Services (“USCIS”), in order to obtain visas.


        5.7     An H-2B visa is only valid to permit the alien beneficiary—the H-2B

worker—to enter and work for the petitioning employer, in the specific position

described in the H-2B Application for Temporary Employment Certification.


Defendants’ Participation in a Racketeering Enterprise and Recruitment of Plaintiffs


        5.8     Defendant Gilberto Hernandez is the organizer and owner, member, or

director of Hernandez Demolition & Remediation, LLC.


        5.9     Defendant Epigmenio Rodriguez is or was the owner and director of SLR

Labor Works, LLC. He has worked under the name “SLR Labor Works” as recently as

2018.


        5.10    Gilberto Hernandez, Epigmenio Rodriguez, Edwin Reyes, Hernandez

Demolition & Remediation, LLC, SLR Labor Works, LLC, Chameleon Landscaping and

Irrigation, Inc., Frio Turf Farms, Ltd., and Robert Flores formed a racketeering enterprise



                                             6
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 7 of 35



which is dedicated to the pursuit of organized criminal conduct. This enterprise pursued

organized criminal conduct in the form of visa fraud, fraud in foreign labor contracting,

forced labor, unlawful conduct with respect to documents in furtherance of trafficking,

peonage, slavery, involuntary servitude, or forced labor, and trafficking with respect to

peonage, slavery, involuntary servitude, or forced labor. All are considered racketeering

activity indictable under 18 U.S.C. §§ 1546, 1351, 1589, 1592, and 1590, respectively.


       5.11    Defendants Edwin Reyes and Chameleon Landscaping and Irrigation, Inc.,

at various times relevant to this complaint associated with the aforementioned RICO

enterprise.


       5.12    Defendants formed this RICO enterprise to recruit and employ vulnerable

temporary workers from Mexico for employment with Hernandez Demolition &

Remediation, LLC. Hernandez Demolition & Remediation, LLC, is in the business of

providing temporary guest workers for work in construction and demolition at multiple

jobsites throughout Alabama and the Southeastern United States. Gilberto Hernandez,

owner, member, and/or director of Hernandez Demolition & Remediation, LLC, would

coerce the temporary workers’ continued employment by unlawfully charging them

kickbacks to be repaid by paycheck deductions, through threats and confiscation of their

immigration documents. Gilberto Hernandez and Hernandez Demolition & Remediation,

LLC made money through the unlawful paycheck deductions and shared these proceeds

with other members of the RICO enterprise.


       5.13    On or about April, 2015, Defendant SLR Labor Works, LLC, of Eagle

Pass, Maverick County, Texas, submitted an H-2B application, with case number H-400-

                                             7
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 8 of 35



15091-765212, on behalf of Defendants Chameleon Landscaping and Irrigation, Inc, and

Edwin Reyes. Hereinafter, this document will be referred to as “Defendants’ H-2B

application.” Defendant Edwin Reyes and an agent of Defendant SLR Labor Works

signed the document under penalty of perjury.


       5.14      Defendants’ H-2B application sought 50 groundskeepers; for a period of

employment beginning on April 15, 2015, and ending November 1, 2015; promising 40

hours of work per week with a work schedule of 8:00 a.m. to 5:00 p.m.; with pay of

$13.56 per hour. The work would be performed only in the area of 7462 Railroad Ave.,

Suite 202, Harmans, Anne Arundel County, MD 21077. The Application did not mention

transportation, nor did it specify any deductions to be made from the workers’ paychecks.

The Maryland Workforce Exchange recruited United States workers for the forgoing job

opportunities using job order number 376042 which was active from February 24, 2015,

to March 10, 2015. The job opportunities were also advertised in the Capital Gazette on

March 5, 2015, and March 8, 2015. On April 10, 2015, William L. Carlson of the U.S.

Department of Labor, Office of Foreign Labor Certification, certified the H-2B

Application as valid from April 15, 2015 to November 1, 2015. These job terms formed a

binding contract between the employer and workers recruited to fill the H-2B visa job

opportunities.


       5.15      Defendant Edwin Reyes in his capacity as President of Chameleon

Landscaping and Irrigation, Inc., declared under penalty of perjury that he read and

reviewed the H-2B application and that to the best of his knowledge the information

contained therein is true and accurate. Edwin Reyes, Chameleon Landscaping and



                                             8
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 9 of 35



Irrigation, Inc., Epigmenio Rodriguez, and SLR Labor Works, LLC, knew this

declaration to be false. It was done to procure H-2B visas for foreign guest workers to be

placed with employers outside the area of intended employment listed in the H-2B

Application. With regards to the instant proceedings, these declarations were made to

procure H-2B visas for the Plaintiffs to be placed with Gilberto Hernandez and

Hernandez Demolition & Remediation, LLC, to do construction and demolition work in

multiple jobsites throughout Alabama and the Southeastern United States. This

constitutes visa fraud indictable pursuant to 18 U.S.C. § 1546.


       5.16    In connection with these visa applications, Gilberto Hernandez and

Epigmenio Rodriguez as described below used materially false or fraudulent pretenses,

representations or promises to solicit, recruit, and hire Plaintiffs as foreign guest workers

from Mexico for purpose of employment in the United States. This constitutes fraud in

foreign labor contracting indictable pursuant to 18 U.S.C. § 1351.


       5.17    Once they had obtained the visas, Defendants used the fraudulently

obtained H-2B visas to bring the Plaintiffs into the United States.


       5.18    In or around August 2015, Gilberto Hernandez called Plaintiff Jesus

Lamberto Ramirez-Lopez stating that he had work and visas for him and his wife,

Plaintiff Bertha Alicia Fernandez-Lopez, his son, Plaintiff Carlos Alfredo Ramirez-

Fernandez, and two others. He further stated that another person would be calling him

with additional instructions.




                                              9
     Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 10 of 35



       5.19    Around three days after Gilberto Hernandez called Plaintiffs, Epigmenio

Rodriguez contacted Plaintiffs with instructions of when and where to report for visa

processing.


       5.20    Soon after this call, Carlos Alfredo Ramirez-Fernandez, along with two

other people departed from Sinaloa, Mexico, for Nuevo Laredo, Tamaulipas, Mexico. In

Nuevo Laredo, Carlos Alfredo Ramirez-Fernandez and the two others met Defendant

Epigmenio Rodriguez, who guided them through the visa process and made travel

arrangements by bus from Laredo, Texas, to Birmingham, Alabama. The travel

arrangements cost around $180 and were paid for by Gilberto Hernandez. These were

later deducted from their wages. Carlos Alfredo Ramirez-Fernandez did not pay any

money to Epigmenio Rodriguez. Carlos Alfredo Ramirez-Fernandez entered Laredo,

Texas, on August 3, 2015.


       5.21    About a week after Carlos Alfredo Ramirez-Fernandez departed Sinaloa,

Mexico, Jesus Lamberto Ramirez-Lopez received another call from Gilberto Hernandez

telling him that another three workers should get ready to come to the U.S. and that he

would be called for additional instructions. A day or two later Jesus Lamberto Ramirez-

Lopez received a call from Epigmenio Rodriguez giving him instructions about reporting

to Nuevo Laredo. A few days later, Jesus Lamberto Ramirez-Lopez and his wife, Bertha

Alicia Fernandez-Lopez flew from Sinaloa to Monterrey, Nuevo Leon. From Nuevo

Leon, they traveled to Nuevo Laredo, where they were met by Epigmenio Rodriguez who

facilitated their processing at the U.S. Consulate and made transportation arrangements

from Laredo, Texas, to Birmingham, Alabama. Gilberto Hernandez paid $180 for each



                                            10
         Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 11 of 35



bus ticket that was later deducted from their wages. The members of the group paid

nothing to Epigmenio Rodriguez. Jesus Lamberto Ramirez-Lopez and Bertha Alicia

Fernandez-Lopez entered Laredo, Texas, on August 13, 2015.


          5.22   In Nuevo Laredo, Epigmenio Rodriguez disclosed terms and conditions of

employment prior to interviews with U.S. Consulate Officials. He instructed Plaintiffs to

tell Consulate officials that they would earn $12 per hour. They were not to mention any

fees. Epigmenio Rodriguez further instructed Plaintiffs to never mention Gilberto

Hernandez, and to say that they would be working in Landscaping. He told them not to

speak to anybody once they entered the United States. Epigmenio Rodriguez warned

Plaintiffs that failure to follow these instructions would result in them not receiving their

visas.


          5.23   At all points during the recruitment process, Plaintiffs knew that they

would be working for Gilberto Hernandez. Plaintiffs believed that Edwin Reyes and

Chameleon Landscaping and Irrigation, Inc., was a business associate of Gilberto

Hernandez. At all points during Plaintiffs’ employment until the expiration of their visas,

Plaintiffs believed that they had valid H-2B visas.


          5.24   At no point during the recruitment process were Plaintiffs told about any

recruitment fees or kickbacks.


          5.25   Plaintiffs were all in Mexico when they were recruited by Gilberto

Hernandez and Epigmenio Rodriguez.




                                              11
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 12 of 35



       5.26    Plaintiffs Jesus Lamberto Ramirez-Lopez, Bertha Alicia Fernandez-Lopez,

and Carlos Alfredo Ramirez-Fernandez each spent about 20,000 pesos or $1,050 before

arriving in Laredo, Texas. Some Plaintiffs borrowed money from BanCoppel in Mexico

at 15% interest rates to pay for these costs.


       5.27    On or about August 27, 2015 Gilberto Hernandez called a meeting of the

Plaintiffs who were now in Alabama. At the meeting Gilberto Hernandez informed the

group that they each owed him $5,000. Gilberto Hernandez stated that this fee was for

payments made to the recruiter at the border, Epigmenio Rodriguez. Even though

recruitment fees are not to be passed on to H-2B workers without prior notice, Gilberto

Hernandez described this $5,000 as a “debt,” which each worker would have to pay off

before returning home to Mexico. Gilberto Hernandez told each worker that the $5,000

would be collected through payroll deductions. Plaintiffs had not previously been made

aware, through the H-2B application or any other source, that there would be any

deductions from their regular paychecks. This amounts to unlawful kickbacks. See, 20

C.F.R. § 655.20(c).


       5.28    Soon after this meeting, Gilberto Hernandez confiscated Plaintiffs’

passports to make copies of the passports. He further confiscated Know-Your-Rights

booklets Plaintiffs received at the United States Consulate, which contained phone

numbers to call if their rights had been violated. This confiscation of passports

constituted unlawful conduct with respect to documents in furtherance of trafficking,

peonage, slavery, involuntary servitude, or forced labor, indictable pursuant to 18 U.S.C.

§ 1592.



                                                12
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 13 of 35



2017 Visa Fraud in Furtherance of the Racketeering Enterprise


       5.29    Epigmenio Rodriguez has engaged in ongoing recruitment to further the

affairs of the RICO enterprise.


       5.30    On or about August, 2017, Defendant SLR Labor Works, LLC, of Eagle

Pass, Maverick County, Texas submitted an H-2A application, with case number H-300-

17226-922386, on behalf of Frio Turf Farms, Ltd. Hereinafter, this document will be

referred to as “H-2A application.” Robert Flores, as owner of Frio Turf Farms, Ltd.,

signed the document under penalty of perjury.


       5.31    This application sought 10 farm workers; for a period of employment

beginning on October 15, 2017, and ending August 15, 2018; promising 45 hours of work

per week with a work schedule of 8:00 a.m. to 6:00 p.m.; with pay of $11.59 per hour.

The work would be performed only in the area of 7944 Highway 57, Pearsall, Frio

County, Texas 78061. The application did not mention transportation, nor did it specify

any deductions to be made from the workers’ paychecks. The Texas Workforce

Commission recruited United States workers for the forgoing job opportunities using job

order number TX8557481 which was active from August 7, 2017, to March 3, 2018. The

job opportunities were also advertised in the Uvalde Leader News. On August 30, 2017, a

certifying officer of the U.S. Department of Labor, Office of Foreign Labor Certification,

certified the H-2B Application as valid from October 15, 2017 to August 15, 2018. These

job terms formed a binding contract between the employer and workers recruited to fill

the H-2A visa job opportunities.




                                            13
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 14 of 35



       5.32    Robert Flores, in his capacity as Owner of Frio Turf Farms, Ltd., declared

under penalty of perjury that he read and reviewed the H-2A application and that to the

best of his knowledge the information contained therein is true and accurate. Epigmenio

Rodriguez and SLR Labor Works, LLC, submitted this application knowing this

declaration to be false. It was done to procure H-2A visas for foreign guest workers to be

placed with Hernandez Demolition & Remediation, LLC, outside the area of intended

employment listed in the H-2A application. This constitutes a second count of visa fraud

indictable pursuant to 18 U.S.C. § 1546.


       5.33    These actions show the materially false or fraudulent pretenses,

representations or promises used by Epigmenio Rodriguez and Gilberto Herenandez to

solicit, recruit, and hire foreign guest workers from Mexico for purpose of employment in

the United States.


Seizure of Plaintiffs’ Passports and Threats Against Plaintiffs


       5.34    As stated in paragraph 5.28, after Plaintiffs arrived in Alabama, Gilberto

Hernandez confiscated Plaintiffs’ passports.


       5.35    Gilberto Hernandez kept the passports for a period of two to three weeks.

He was forced to return the passports to Plaintiffs when they went to work at a jobsite in

Mobile, Alabama.


       5.36    At all points of time while Gilberto Hernandez held the passports,

Plaintiffs felt vulnerable and felt that they could not travel long distances.




                                              14
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 15 of 35



        5.37     Gilberto Hernandez was verbally abusive —constantly yelling at

Plaintiffs, swearing at them, calling them names, saying they were worthless, and

otherwise humiliating them.


        5.38     Gilberto Hernandez often threatened Plaintiffs by telling them that if they

tried to leave, he would report them to immigration and the police, and stated that

Plaintiffs would be sent to jail.


        5.39     Gilberto Hernandez also told them that if any Plaintiff tried to escape

without telling him, they would end up in jail.


        5.40     Gilberto Hernandez also threatened Plaintiffs by telling them that if they

tried to leave, he would make sure they would never be able to work in the United States

in the future.


        5.41     As set forth in paragraph 5.27 above, Gilberto Hernandez charged

Plaintiffs $5,000 each.


        5.42     Gilberto Hernandez threatened Plaintiffs by telling them that they could

not leave until the debt was paid or Gilberto Hernandez would call the police and

Plaintiffs would be sent to jail and then be deported.


        5.43     As set forth in paragraphs 5.37-5.40, 5.42, and 5.69-5.71, Gilberto

Hernandez knowingly obtained or provided the labor of Plaintiffs by means of serious

harm or threats of serious harm to Plaintiffs themselves and/or other persons.




                                              15
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 16 of 35



       5.44      As set forth in paragraphs 5.38-5.40, and 5.42, Gilberto Hernandez

knowingly obtained or provided the labor of Plaintiffs by means of the abuse or

threatened abuse of the law or legal processes.


       5.45      As set forth in paragraphs 5.37-5.42, and 5.69-5.71, Gilberto Hernandez’s

verbal abuse, harassment, and threats constituted a scheme, plan, or pattern intended to

cause the Plaintiffs to believe that, if Plaintiffs did not perform such labor or services,

that Plaintiffs would suffer serious harm, physical restraint, or incarceration.


       5.46      Gilberto Hernandez’s employment of Plaintiffs using the means

mentioned in paragraphs 5.43-5.45 constituted forced labor, indictable pursuant to 18

U.S.C. § 1589.


       5.47      The working conditions, including significant underpayment of wages

promised and owed, dilapidated housing, seizure of passports, threatened abuse of the

legal process including threats to call immigration and the police which would result in

imprisonment and deportation, and forced labor constituted a material breach by

Defendants of their employment contract and working arrangement with Plaintiffs.


       5.48      Epigmenio Rodriguez, Edwin Reyes, SLR Labor Works, LLC, and

Chameleon Landscaping and Irrigation, Inc., knowingly or in reckless disregard of this

venture’s participation in forced labor, knowingly financially benefitted by participating

in a venture, along with Gilberto Hernandez, that involved receiving Plaintiffs’ forced

labor. This also constituted an indictable violation of 18 U.S.C. § 1589.




                                              16
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 17 of 35



       5.49    Epigmenio Rodriguez and Gilberto Hernandez recruited Plaintiffs

knowing that Gilberto Hernandez would coerce Plaintiffs’ continued labor by

confiscating their passports and threatening them with immigration consequences. Thus,

their recruitment efforts constituted trafficking with respect to peonage, slavery,

involuntary servitude, or forced labor, indictable pursuant to 18 U.S.C. § 1590.


Working Conditions and Pay


       5.50    Hernandez Demolition & Remediation, LLC, is in the business of

providing temporary guest workers as labor to other companies.


       5.51    Plaintiffs worked at multiple worksites in Alabama, including Tuscaloosa,

Birmingham, Mobile, and Decatur.


       5.52    Plaintiffs generally stayed in Decatur, Alabama and traveled to the

worksites. For a period of one and a half months between early to mid September and

ending around mid to late October, Plaintiffs worked and stayed in Mobile, Alabama.


       5.53    When in Decatur, Alabama, Plaintiffs were required to live in Gilberto

Hernandez's residence in Decatur, Alabama. The house was extremely overcrowded.

Around ten workers including Plaintiffs, Gilberto Hernandez and his wife, and Gilberto

Hernandez's mother lived together in the house. Seven to eight men lived in one room,

and most of them slept on the floor. Bertha Alicia Fernandez-Lopez and Jesus Lamberto

Ramirez-Lopez slept on a mattress in the living room floor until Gilberto Hernandez’s

mother returned to Mexico. When Plaintiffs moved in, members of a crew who had

worked for Gilberto Hernandez for years moved out of the house.

                                             17
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 18 of 35



       5.54    During Plaintiffs’ stay in Decatur, when there was no work Gilberto

Hernandez forced the Plaintiffs to do general work around the house such as cutting

grass, gathering trash, and making house repairs. Bertha Alicia Fernandez-Lopez cleaned

the house when there was no work. Plaintiffs were not paid for any of these activities.


       5.55    When Plaintiffs worked in Mobile, Alabama, due to the prolonged stay

Gilberto Hernandez rented a dilapidated apartment for Plaintiffs and other workers.


       5.56    Some of the workers, including Bertha Alicia Fernandez-Lopez, worked

as part of the demolition crew, and had to obtain licenses to work with asbestos, lead,

and/or mold. Gilberto Hernandez paid for the license but deducted more than the amount

paid for the license from their paychecks. The H-2B application stated that no special

training or licenses would be required for any worker under the contract.


       5.57    Gilberto Hernandez did not provide Plaintiffs with timesheets, check

stubs, or wage statements.


       5.58    When Plaintiffs were in Decatur, they were usually paid in cash. The

amount of cash received was what Gilberto Hernandez said was left after he had taken

deductions. When Plaintiffs were in Mobile, Alabama, they were paid by check, which

they had to cash at a bank. When paid by check, Gilberto Hernandez would deduct social

security taxes from the paycheck.


       5.59    Jesus Lamberto Ramirez Lopez received checks made out to him in

amounts of up to $1,200, but only received cash in amounts of $400-$500. Gilberto

Hernandez stated that he kept the rest as payment on the alleged debt or kickback.

                                            18
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 19 of 35



       5.60    Bertha Alicia Fernandez-Lopez earned around $600 per week. $250 out of

each paycheck was deducted and collected by Gilberto Hernandez as payment on the

alleged $5,000 recruitment fee or kickback.


       5.61    Carlos Alfredo Ramirez-Fernandez saw checks made out to him in the

amounts of up to $700 but would only receive cash in the amounts of $300-$400.

Gilberto Hernandez collected the rest as payment on the alleged $5,000 recruitment fee or

kickback.


       5.62    Carlos Alfredo Ramirez-Fernandez bought a van so that the group had a

way to move around. Gilberto Hernandez found him a van for $1,000 and financed it for

him. Carlos Alfredo Ramirez-Fernandez ultimately paid $1,700 to Gilberto Hernandez

for the van. Before Carlos Alfredo Ramirez-Fernandez left to return home, Gilberto

Hernandez took the van back and re-sold it to Jesus Lamberto Ramirez-Lopez for $2,500.

       5.63    Plaintiffs frequently asked Gilberto Hernandez how close they were to

paying off the $5,000. Gilberto Hernandez would not answer, and instead would get very

angry. He repeatedly referred to the $5,000 as a debt that they had to work to pay off.


       5.64    As set forth in paragraph 5.26 above, Plaintiffs had to pay for their own

transportation from their home to Laredo, Texas, and Defendants did not reimburse

Plaintiffs for their expense.


       5.65    As set forth in paragraphs 5.20-5.21, Defendants charged Plaintiffs $180

dollars for the bus tickets from Laredo, Texas, to Birmingham, Alabama, by deducting it

from Plaintiffs’ wages.



                                              19
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 20 of 35



Misrepresentations Regarding Visa Extensions


       5.66    As November 1, 2015, the expiration date of the visas, approached,

Plaintiffs informed Gilberto Hernandez that they would return to Mexico because they

did not want to be out of status. Plaintiffs feared that staying beyond the visa expiration

date could prevent them from obtaining visas in the future.


       5.67    Upon hearing this, Gilberto informed the group that he would get them

visa extensions.


       5.68    On or about early November, after the visas had expired, Plaintiffs,

namely Jesus Lamberto Ramirez-Lopez, told Gilberto they were leaving on November 5,

2015. This way they would have time to leave the country during the 10 day discretionary

grace period which ended on November 11, 2015.


       5.69    When Plaintiffs told this to Gilberto Hernanez, Gilberto Hernandez

became extremely angry about them leaving. Plaintiffs became fearful due to Gilberto

Hernandez’s aggressive response.


       5.70    Gilberto Hernandez insisted to Plaintiffs that the extensions were in the

mail and at they should arrive any day.


       5.71    Because of Gilberto Hernandez’s furious response and his insistence that

extensions were in the mail, some Plaintiffs stayed beyond the end of the discretionary

grace period November 11, 2015.




                                             20
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 21 of 35



        5.72    On information and belief, Gilberto Hernandez never applied for

extensions for Plaintiffs, nor were any such extensions ever granted.


        5.74    Gilberto Hernandez made these representations with the intent that

Plaintiffs act on these representations. He made these representations so that he could

continue to obtain their labor beyond the period afforded by the H-2B visa.


        5.75    Plaintiffs relied on his representations and continued working for him after

their visas expired. Carlos Alfredo Ramirez-Fernandez continued working for Gilberto

Hernandez until November, 2015. Jesus Lamberto Ramirez-Lopez and Bertha Alicia

Fernandez-Lopez continued working for Gilberto Hernandez until February, 2016.


        5.76    Defendants’ conduct was malicious, oppressive, and in reckless disregard

of Plaintiffs’ rights.


        5.77    All actions and omissions complained of herein were undertaken by

Defendants directly or through their authorized agents and employees acting within the

scope of their authority.


                                            VI.


                                  CLAIMS FOR RELIEF


FIRST CLAIM—RICO


        6.1     Plaintiffs reassert and incorporate by reference paragraphs 1.1 to 5.82 of

this Complaint.


                                             21
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 22 of 35



       6.2     Defendants Gilberto Hernandez, Epigmenio Rodriguez, SLR Labor

Works, LLC, and Edwin Reyes are “persons” as defined by RICO, 18 U.S.C. § 1961(3).


       6.3      Gilberto Hernandez, Epigmenio Rodriguez, Edwin Reyes, Hernandez

Demolition & Remediation, LLC, SLR Labor Works, LLC, Chameleon Landscaping and

Irrigation, Inc., and Frio Turf Farms, Ltd., formed a RICO “enterprise” as defined by

RICO, 18 U.S.C. § 1961(4). They formed this enterprise as an “association-in-fact.”


       6.4     Defendants Gilberto Hernandez, Epigmenio Rodriguez, Edwin Reyes, and

SLR Labor Works, LLC, conducted or participated or conspired to conduct or participate

in the conduct of the enterprises’ affairs, affecting interstate or foreign commerce,

through a pattern of racketeering activity, consisting of multiple acts indictable under 18

U.S.C. § 1546 (Visa fraud), 18 U.S.C. § 1351 (fraud in foreign labor contracting), 18

U.S.C. § 1589 (forced labor), 18 U.S.C. § 1592 (unlawful conduct with respect to

documents in furtherance of trafficking, peonage, slavery, involuntary servitude, or

forced labor), and 18 U.S.C. § 1590 (trafficking with respect to peonage, slavery,

involuntary servitude, or forced labor), contrary to 18 U.S.C. § 1962(c) and (d).


       6.5     As a direct, intended and foreseeable result of Defendants’ violation of

RICO, Plaintiffs have suffered an identifiable and distinct injury to their business or

property interests in the form of lost wages, travel expenses, and other damages.


       6.6     As a result of Defendants’ violation of RICO, Plaintiffs suffered injury

and are entitled to recover threefold the damages be sustained, the costs of suit, including

a reasonable attorney’s fee. 18 U.S.C. § 1964(c).



                                             22
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 23 of 35



SECOND CLAIM—TVPRA


COUNT I: TVPRA – FORCED LABOR


       6.7     Plaintiffs reassert and incorporate by reference paragraphs 1.1 to 5.82 of

this Complaint.


       6.8     It is unlawful to obtain the labor or services of a person (1) by threats of

serious harm to, or physical restraint against, that person or another person; (2) by means

of any scheme, plan, or pattern intended to cause the person to believe that if the person

did not perform such labor or services, that person or another person would suffer serious

harm or physical restraint; or (3) by means of the abuse or threatened abuse of law or the

legal process. 18 U.S.C. § 1589.


       6.9     It is further unlawful to knowingly benefit, financially or by receiving

anything of value, from participation in a venture which has engaged in the providing or

obtaining of labor or services by any of the means described in paragraph 6.8, knowing or

in reckless disregard of the fact that the venture has engaged in the providing or obtaining

of labor or services by any of such means.


       6.10    In 2015, Defendants Gilberto Hernandez and Hernandez Demolition &

Remediation, LLC, subjected Plaintiffs to forced labor in violation of 18 U.S.C. § 1589.


       6.11    In violation of 18 U.S.C. § 1589, Defendants knowingly provided and/or

obtained the labor and services of Plaintiffs by means of serious harm or threats of

serious harm to Plaintiffs; by means of the abuse or threatened abuse of the law or legal



                                             23
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 24 of 35



processes; and by using a scheme, plan, or pattern that was intended to coerce and did

coerce Plaintiffs to believe that they or their relatives would suffer serious harm if they

were to leave Defendants’ employment.


       6.12       To coerce Plaintiffs into continuing to work for Defendants, Defendants

falsely threatened to report Plaintiffs to the police, threatened Plaintiffs with adverse

immigration consequences for leaving Defendants’ employment, threatened Plaintiffs

that they would go to jail if they left, and deceived Plaintiffs in a manner that constitutes

an abuse of the legal process under 18 U.S.C. § 1589.


       6.13       Defendants Gilberto Hernandez, Epigmenio Rodriguez, Edwin Reyes,

SLR Labor Works, LLC, and Chameleon Landscaping and Irrigation, Inc., benefitted

financially by participating in a venture which has engaged in providing or obtaining

forced labor, knowing or in reckless disregard of the fact that this venture had engaged in

such practices.


       6.14       Plaintiffs suffered damages on account of Defendants’ violations of 18

U.S.C. § 1589.


       6.15       Pursuant to 18 U.S.C. § 1595, Plaintiffs are entitled to recover damages,

including punitive damages, for Defendants’ violations of 18 U.S.C. § 1589, plus costs

and reasonable attorney’s fees.


COUNT II: TVPRA – TRAFFICKING WITH RESPECT TO PEONAGE, SLAVERY,

INVOLUNTARY SERVITUDE, OR FORCED LABOR




                                               24
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 25 of 35



         6.16    Plaintiffs reassert and incorporate by reference the allegations set forth

above.


         6.17    It is illegal under 18 U.S.C. § 1590 to knowingly recruit, harbor, transport,

provide, or obtain by any means, any person for labor or services in violation of TVPRA,

18 U.S.C. §§ 1581 et seq.


         6.18    Defendants Gilberto Hernandez, Epigmenio Rodriguez, Edwin Reyes,

Hernandez Demolition & Remediation, LLC, Chameleon Landscaping and Irrigation,

Inc, and SLR Labor Works, LLC, violated 18 U.S.C. § 1590 when they knowingly

recruited, harbored, transported, provided, or obtained by any means, persons for labor in

violation of the TVPRA, 18 U.S.C. §§ 1589 (forced labor) and 1592 (unlawful conduct

with respect to documents in furtherance of trafficking, peonage, slavery, involuntary

servitude, or forced labor).


         6.19    Plaintiffs suffered damages on account of Defendants’ violations of 18

U.S.C. § 1590.


         6.20    Pursuant to 18 U.S.C. § 1595, Plaintiffs are entitled to recover damages,

including punitive damages, for Defendants’ violations of 18 U.S.C. § 1592, plus costs

and reasonable attorney’s fees.


COUNT III: TVPRA – UNLAWFUL CONDUCT WITH RESPECT TO DOCUMENTS

IN FURTHERANCE OF TRAFFICKING AND FORCED LABOR




                                               25
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 26 of 35



         6.21    Plaintiffs reassert and incorporate by reference the allegations set forth

above.


         6.22    It is illegal under 18 U.S.C. § 1592 to knowingly destroy, conceal,

remove, confiscate, or possess the immigration documents of an individual in the course

of violating, or with the intent to violate, 18 U.S.C. §§ 1589–1590.


         6.23    Defendants Gilberto Hernandez and Hernandez Demolition &

Remediation, LLC, violated 18 U.S.C. § 1592 when they knowingly confiscated and

possessed Plaintiffs’ passports and visas in order to obtain Plaintiffs’ coerced labor and

services.


         6.24    Plaintiffs suffered damages on account of Defendants’ violations of 18

U.S.C. § 1592.


         6.25    Pursuant to 18 U.S.C. § 1595, Plaintiffs are entitled to recover damages,

including punitive damages, for Defendants’ violations of 18 U.S.C. § 1592, plus costs

and reasonable attorney’s fees.


COUNT IV: TVPRA – BENEFITTING FINANCIALLY FROM PEONAGE,

SLAVERY, AND TRAFFICKING IN PERSONS


         6.26    Plaintiffs reassert and incorporate by reference the allegations set forth

above.


         6.27    It is illegal under 18 U.S.C. § 1593A to knowingly benefit, financially or

by receiving anything of value, from participation in a venture which has engaged in any

                                               26
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 27 of 35



act in violation of TVPRA, 18 U.S.C. §§ 1581 et seq, knowing or in reckless disregard of

the fact that the venture has engaged in such violation.


         6.28   Defendants Gilberto Hernandez, Hernandez Demolition & Remediation,

LLC, Epigmenio Rodriguez, Edwin Reyes, SLR Labor Works, LLC, and Chameleon

Landscaping and Irrigation, Inc., benefitted financially by participating in a venture

which has engaged in acts in violation of TVPRA, knowing or in reckless disregard of the

fact that this venture had engaged in such acts.


         6.29   Plaintiffs suffered damages on account of Defendants’ violations of 18

U.S.C. § 1593A.


         6.30   Pursuant to 18 U.S.C. § 1595, Plaintiffs are entitled to recover damages,

including punitive damages, for Defendants’ violations of 18 U.S.C. § 1592, plus costs

and reasonable attorney’s fees.


COUNT V: TVPRA – UNLAWFUL CONDUCT WITH RESPECT TO

IMMIGRATION DOCUMENTS


         6.31   Plaintiffs reassert and incorporate by reference the allegations set forth

above.


         6.32   It is illegal under 18 U.S.C. § 1597 to destroy, conceal, remove,

confiscate, or possess the immigration documents of an individual in the course of

violating or with the intent to violate 18 U.S.C. § 1351 or in the course of maintaining,

preventing, or restricting the labor of an individual without lawful authority.



                                              27
        Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 28 of 35



         6.33    Defendants Gilberto Hernandez and Hernandez Demolition &

Remediation, LLC, violated 18 U.S.C. § 1597 when they knowingly confiscated and

possessed Plaintiffs’ passports and visas without lawful authority in order to maintain and

restrict Plaintiffs labor and services and in the course of violating or with the intent to

violate 18 U.S.C. § 1351.


         6.34    Plaintiffs suffered damages on account of Defendants’ violations of 18

U.S.C. § 1597.


         6.35    Pursuant to 18 U.S.C. § 1595, Plaintiffs are entitled to recover damages,

including punitive damages, for Defendants’ violations of 18 U.S.C. § 1597, plus costs

and reasonable attorney’s fees.


COUNT VI: TVPRA – GENERAL PROVISIONS


         6.36    Plaintiffs reassert and incorporate by reference the allegations set forth

above.


         6.37    Under 18 U.S.C. § 1594(b), whoever conspires with another to violate 18

U.S.C. §§ 1581, 1583, 1589, 1590, or 1592 shall be punished in the same manner as a

completed violation of such section.


         6.38    Defendants Gilberto Hernandez, Epigmenio Rodriguez, Edwin Reyes,

Hernandez Demolition & Remediation, LLC, SLR Labor Works, LLC, and Chameleon

Landscaping and Irrigation, Inc., conspired to violate 18 U.S.C. §§ 1589, 1590, and

1592.



                                               28
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 29 of 35



       6.39    Plaintiffs suffered damages on account of Defendants’ violations of 18

U.S.C. §§ 1589, 1590, and 1592.


       6.40    Pursuant to 18 U.S.C. § 1594, all Defendants who participated in the

conspiracy should be equally liable for damages arising from the violations of 18 U.S.C.

§§ 1589, 1590, and 1592.


THIRD CLAIM -- CONTRACT


       6.41    Plaintiffs reassert and incorporate by reference paragraphs 1.1 to 5.60 of

this Complaint.


       6.42    Edwin Reyes and Chameleon Landscaping and Irrigation, Inc., offered

employment and Plaintiffs accepted employment on specific terms and conditions.


       6.43    Defendants Edwin Reyes and Chameleon Landscaping and Irrigation, Inc.,

entered into employment contracts with Plaintiffs. Plaintiffs were fully prepared to

perform their obligations under the respective contracts.


       6.44    Defendants Edwin Reyes and Chameleon Landscaping and Irrigation, Inc.,

unlawfully breached the contracts of employment entered into by the parties by failing to

comply with the promised terms and conditions of employment.


       6.45    As a direct consequence of Defendant’s breach of the employment

contracts, Plaintiffs suffered economic and financial loss.




                                            29
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 30 of 35



        6.46   Defendants Edwin Reyes and Chameleon Landscaping and Irrigation, Inc.,

are liable to Plaintiff for their actual, incidental, and consequential damages, and for costs

and attorney’s fees pursuant to Tex. Civ. Prac. & Rem. Code §§ 38.001 et seq.


FOURTH CLAIM -- FRAUD


        6.47   Plaintiffs reassert and incorporate by reference paragraphs 1.1 to 5.60 of

this Complaint.


A. FRAUD IN H-2B VISA JOB ORDER


        6.48   On or around April, 2015, Defendants Edwin Reyes and Chameleon

Landscaping and Irrigation, Inc., made representations on an H-2B Visa application with

case number H-400-15091-765212, regarding terms and conditions of employment. This

application and its corresponding job order formed a contract between Defendants and

Plaintiffs.


        6.49   Defendants’ representations on the H-2B Visa application and job order

regarding terms and conditions of employment were material to Plaintiffs.


        6.50   Defendants’ representations on the H-2B Visa application and job order

regarding the terms and conditions of employment were false.


        6.51   Defendants knew the representations were false or made the

representations recklessly without knowledge of the truth.




                                             30
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 31 of 35



          6.52   Defendants made the representations on the H-2B Visa application and job

order regarding terms and conditions of employment with the intent that Plaintiffs act on

the representations.


          6.53   Plaintiffs relied on Defendants’ representations on the H-2B Visa

application and job order.


          6.54   Plaintiffs’ reliance on Defendants’ representations caused Plaintiffs

injury.


B. FRAUDLENT REPRESENTATIONS BY GILBERTO HERNANDEZ AND

EPIGMENIO RODRIGUEZ IN MEXICO


          6.55   On or around August, 2015, Defendants Gilberto Hernandez and

Epigmenio Rodriguez made representations to Plaintiffs regarding terms and conditions

of employment, directly and/or indirectly.


          6.56   Defendants’ representations regarding terms and conditions of

employment were material to Plaintiffs.


          6.57   Defendants’ representations regarding the terms and conditions of

employment were false.


          6.58   Defendants knew the representations were false or made the

representations recklessly without knowledge of the truth.




                                              31
         Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 32 of 35



          6.59   Defendants made the representations regarding the terms and conditions of

employment with the intent that Plaintiffs act on the representations.


          6.60   Plaintiffs relied on Defendants’ representations.


          6.61   Plaintiffs’ reliance on Defendants’ representations caused Plaintiffs injury.


C. FRAUDULENT CONCEALMENT OF UNLAWFUL KICKBACK


          6.62   On or around August, 2015, when Defendants Gilberto Hernandez and

Epigmenio Rodriguez made representations to Plaintiffs regarding terms and conditions

of employment, they concealed or failed to disclose the fact that each Plaintiff would owe

an alleged debt of $5,000 to Gilberto Hernandez.


          6.63   This fact was within the knowledge of Gilberto Hernandez and Epigmenio

Rodriguez.


          6.64   Gilberto Hernandez and Epigmenio Rodriguez knew that Plaintiffs were

ignorant of the alleged debt and did not have an equal opportunity to discover the

truth.


          6.65   Defendants intended to induce Plaintiffs to take some action by concealing

or failing to disclose the alleged debt or kickback.


          6.66   Plaintiffs suffered injury as a result of acting without knowledge of the

undisclosed fact.


FRAUDULENT REPRESENTATIONS REGARDING H-2B VISA EXTENSIONS

                                              32
      Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 33 of 35



          6.67   On or around late October, 2015, and early November, 2015, Defendant

Gilberto Hernandez made representations to Plaintiffs regarding extensions for their H-

2B visas.


          6.68   The representation regarding H-2B Visa extensions were material to

plaintiffs.


          6.69   The representations made by Defendant Gilberto Hernandez regarding H-

2B Visa extensions were false.


          6.70   When Defendant made the representations regarding the H-2B Visa

extensions, he knew the representations were false or made the representations recklessly

without knowledge of the truth.


          6.71   Defendant Gilberto Hernandez made the representations regarding the H-

2B Visa extensions with the intent that Plaintiffs act on the representations.


          6.72   Plaintiffs relied on Defendant’s representations.


          6.73   Plaintiffs’ reliance on Defendants’ representations caused Plaintiffs

injury.


          6.74   Plaintiffs are entitled to recover actual damages, mental anguish damages,

exemplary damages, prejudgment and post judgment interest, and reasonable court costs

for their injuries resulting from these fraudulent representations and omissions.


                                             VII.


                                              33
     Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 34 of 35



                                PRAYER FOR RELIEF


WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that this Court:


       7.1     Cite the Defendants to appear and answer herein;


       7.2     Declare that Defendants violated the rights of Plaintiffs under RICO,

TVPRA, breached their contracts of employment with Plaintiffs, and defrauded Plaintiffs

as alleged above;


       7.3     Award Plaintiffs threefold their damages for violations of their rights

under RICO;


       7.4     Award Plaintiffs actual damages, and punitive damages for violations of

their rights under TVPRA;


       7.5     Award Plaintiffs their actual, incidental, and consequential damages

resulting from Defendants’ breach of their respective contracts;


       7.6     Award Plaintiffs their actual damages, mental anguish damages, and

exemplary damages for fraud;


       7.7     Award Plaintiffs reasonable attorneys’ fees and court costs;


       7.8     Award Plaintiff prejudgment and post-judgment interests; and


       7.9     Award Plaintiffs such other relief as this Court deems just and proper.




                                            34
Case 2:19-cv-00046-AM Document 1 Filed 08/02/19 Page 35 of 35



                              Respectfully Submitted,

                              TEXAS RIOGRANDE LEGAL AID, INC.


                              BY:_____/s/ Javier Riojas_____________
                              Javier Riojas
                              Attorney-in-Charge
                              Texas Bar No. 16935830
                              542 E. Main Street
                              Eagle Pass, TX 78852
                              Tel: (830) 752-6400
                              Fax: (830) 773-5806
                              Email: JRiojas@TRLA.ORG

                              Vianey Arianna Escudero
                              Texas Bar No. 24109065
                              902 E. 11th Street
                              Del Rio, Texas 78840
                              Tel: (830) 774-8300
                              Fax: (830) 768-0997
                              Email: VEscudero@trla.org
                              Application for admission pro hac vice
                              forthcoming

                              Hannah Elizabeth Samson
                              Texas Bar No. 24108766
                              902 E. 11th Street
                              Del Rio, Texas 78840
                              Tel: (830) 774-8300
                              Fax: (830) 768-0997
                              Email: HSamson@trla.org
                              Application for admission pro hac vice
                              forthcoming

                              Jung Lim Koo
                              Texas Bar No. 24105355
                              542 E. Main Street
                              Eagle Pass, TX 78852
                              Tel: (830) 752-6400
                              Fax: (830) 773-5806
                              Email: JKoo@trla.org
                              Application for admission pro hac vice
                              forthcoming

                              ATTORNEYS FOR PLAINTIFFS

                             35
